                 Case 2:17-cr-00210-TLN Document 145 Filed 09/10/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-210 TLN
12                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT
13                           v.                           AND RESETTING TRIAL DATE; FINDINGS AND
                                                          ORDER
14   SHAWANA HARRIS,
                                                          DATE: October 4, 2021
15                                  Defendant.            TIME: 9:00 a.m.
                                                          COURT: Hon. Troy L. Nunley
16

17                                                STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for jury trial on October 4, 2021.
21          2.       By this stipulation, defendant and the government now move to continue the jury trial
22 until February 7, 2022, at 9:00 a.m., and to exclude time between October 4, 2021, and February 7,

23 2022, under Local Code T4. In addition, the parties jointly request that the Court set a trial confirmation

24 hearing for January 6, 2022, at 9:30 a.m., and that the Court vacate the current trial date and related

25 schedule for pretrial filings.

26          3.       The parties agree and stipulate, and request that the Court find the following:
27                   a)     On August 26, 2021, the government arrested Jaswinder Singh for recent alleged
28          witness tampering related to this trial pursuant to the complaint in case number 2:21-mj-00135-

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00210-TLN Document 145 Filed 09/10/21 Page 2 of 3


 1        CKD. Following Mr. Jaswinder Singh’s alleged witness tampering and his arrest, the

 2        government produced substantial new discovery to defense counsel in this case. This includes

 3        hours of undercover recordings from August 2021 that are in the Punjabi language, as well as

 4        nearly four thousand additional pages of documents. During one of the recordings, Ms. Harris is

 5        allegedly mentioned by name as someone Mr. Singh worked with at the DMV in relation to the

 6        fraud charged in the Indictment. Additional discovery previously produced in this case includes,

 7        but is not limited to, thousands of pages of DMV records, investigative reports, and other audio

 8        recordings, including some in the Punjabi language. All of this discovery has been either

 9        produced directly to counsel and/or made available for inspection and copying.

10               b)      Counsel for defendant and the government desire additional time to pursue full

11        expert translations of the lengthy new Punjabi undercover audio from August 2021, which will

12        take a substantial amount of time and expense. In addition, counsel for defendant desires

13        additional time to assess the defense strategy in this case, and to reevaluate certain previously

14        produced discovery in light of the new discovery related to the recent developments.

15               c)      Counsel for defendant believes that failure to grant the above-requested

16        continuance would deny him the reasonable time necessary for effective preparation, taking into

17        account the exercise of due diligence, and would deny his client effective representation.

18               d)      The government does not object to the continuance.

19               e)      Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of October 4, 2021 to February 7,

24        2022, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

25        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

26        of the Court’s finding that the ends of justice served by taking such action outweigh the best

27        interest of the public and the defendant in a speedy trial.

28        ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00210-TLN Document 145 Filed 09/10/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 9, 2021                                  PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ CHRISTOPHER S. HALES
 9                                                             ROSANNE L. RUST
                                                               CHRISTOPHER S. HALES
10                                                             Assistant United States Attorney
11

12   Dated: September 9, 2021                                  /s/ KYLE KNAPP
                                                               KYLE KNAPP
13
                                                               Counsel for Defendant
14                                                             SHAWANA HARRIS

15

16

17                                           FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 9th day of September, 2021.

19

20

21
                                                               Troy L. Nunley
22                                                             United States District Judge
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
